Determination of the Commissioner of Motor Vehicles of the State of New York suspending relator’s license annulled and license restored, with fifty dollars costs and disbursements. The Commissioner of Motor Vehicles obtained no jurisdiction over relator and, therefore, had no authority to suspend his license. The statute (Highway Law, § 290-a) * requires a notice of hearing and an opportunity to be heard, which were not given to the relator. Lazansky, P. J., Rich, Kapper, Carswell and Seudder, JJ., concur.

 Added by Laws of 1924, chap. 360, as amd. by Laws of 1926, chap. 512. Now Vehicle and Traffic Law, § 71. See Laws of 1929, chap. 54, §§ 95, 99, 105.— [Rep.